Per Curiam.

The fidelity bond specified the defendant as one who " has been duly appointed Employee in the Department of Marine and Aviation of the City of New York.” The term ‘ employee ’ ’ is plain and unambiguous. There is nothing either in the bond or in the record to justify giving it the technical meaning of accountant ’ ’. Within the recital of the bond and the evidence, the defendant was an employee and liable by subrogation to the surety.
The judgment should be reversed, with $30 costs, and judgment directed for plaintiff as prayed for in the complaint, with costs.
Hofstadtee, Pecoea and Heoht, JJ., concur.
Judgment reversed, etc.